       19-13895-jlg      Doc 479      Filed 06/29/21 Entered 06/29/21 11:04:59               Blank Notice
                                            (wysiwyg) Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              One Bowling Green
                                           New York, NY 10004−1408


IN RE: Orly Genger                                        CASE NO.: 19−13895−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 7
xxx−xx−8893




                             NOTICE TO ALL INTERESTED PARTIES



Please be advised that the hearing scheduled for July 2, 2021 has been adjourned to Wednesday July 7, 2021 at 10:00
a.m.



Dated: June 29, 2021                                       Vito Genna
                                                           Clerk of the Court
